Citation Nr: 1548402	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-23 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to a rating in excess of 40 percent prior to January 5, 2010, for prostate adenocarcinoma.

2.  Entitlement to a rating in excess of 20 percent from January 5, 2010 to May 23, 2011, for prostate adenocarcinoma.

3.  Entitlement to a rating in excess of 40 percent on and after May 23, 2011, for prostate adenocarcinoma.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 
INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In November 2012, the Board remanded the issue of whether an April 2009 reduction of the rating assigned to the Veteran's prostate adenocarcinoma was proper in order for the RO to issue a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board also remanded the Veteran's claim of entitlement to increased ratings for prostate adenocarcinoma as being inextricably intertwined with the issue regarding the propriety of the April 2009 reduction.  In July 2013, the RO issued a statement of the case and a contemporaneous rating decision wherein it addressed the issue regarding the propriety of the April 2009 reduction.  Thereafter, the Veteran did not perfect an appeal.  As such, the issue concerning the propriety of the April 2009 reduction is no longer pending before VA.

In the July 2013 rating decision and statement of the case, the RO determined that there was clear and unmistakable error in the April 2009 rating decision as to the effective date of the reduction from 100 percent to 40 percent.  The RO modified the effective date of the reduction assigned in the April 2009 rating decision from July 1, 2009 to August 1, 2009; the rating decision was otherwise unchanged.

After the RO issued an August 2014 supplemental statement of the case, the Veteran's claim of entitlement to ratings in excess of those already assigned to his service-connected prostate adenocarcinoma was remitted to the Board for further appellate review.  The issues captioned above have been modified to reflect the RO's July 2013 decision regarding the propriety of the April 2009 reduction.



REMAND

In November 2012, the Board remanded the Veteran's appeal regarding entitlement to ratings in excess to those already assigned to his service-connected prostate adenocarcinoma.  In August 2013, the Veteran was scheduled for and underwent a VA examination.  In a September 2014 brief, the Veteran's representative asserted that the August 2013 VA examination was inadequate because the examiner's finding regarding the Veteran's frequency of voiding conflicted with contemporaneous VA treatment records and the Veteran's statements.  Moreover, the representative asserted that the examiner's finding regarding the frequency that the Veteran changed his absorbent material also conflicted with VA treatment records.  During the August 2013 VA examination, the Veteran reported that he had been voiding almost every hour during the day, and that voided four to five times per night.  He also stated that he changed his absorbent material "several times" per day.  Despite this, the August 2013 VA examiner determined that the Veteran needed to change his absorbent material due to leakage two to four times per day; that the Veteran voided at an interval of between two and three hours during the day; and that the Veteran voided three to four times at night.  The examiner the provided the following explanation:

The [V]eteran reports that he was told he has to 'hydrate' for his non-[service-connected] conditions.  He has been drinking a bottle of water every hour, which causes him to urinate every hour and get up frequently at night.  Therefore, the urinary dysfunction causing increased urinary voiding is not ALL due to his prostate cancer.  This amount of urination, from drinking a bottle of water every hour, would be considered normal for his daytime voiding.  His nighttime voiding is likely increased to twice normal due to oral hydration habits.

The examiner determined that the Veteran's prostate adenocarcinoma resulted in urinary dysfunction requiring him to void every two to three hours during the day.  However, the examiner also determined that, given his consumption of water, the Veteran's report of voiding every hour is considered normal.  The examiner provided no explanation as to how the voiding frequency of every two to three hours was arrived at if voiding every hour was normal.  Additionally, the examiner found that the Veteran voided three to four times each night, but then stated that the Veteran's nighttime voiding frequency was twice as often as due to his consumption of water.  It is unclear from the opinion whether voiding three to four times each night constituted the actual frequency caused by the Veteran's urinary dysfunction, or whether that represented twice the frequency determined by the examiner.  With respect to changing his absorbent material, the Veteran reported to the examiner that this occurred "several" times each day.  The examiner concluded that the Veteran changed his absorbent material two to four times each day, but did not provide a rationale as to how that frequency was determined.  Consequently, it remains unclear to the Board the frequency of the Veteran's daytime and nighttime voiding due solely and only to urinary dysfunction associated with his service-connected adenocarcinoma.  It is also unclear to the Board how often the Veteran needs to change absorbent material due to leakage on a daily basis.  As such, the Board finds a remand is required in order to obtain a supplemental opinion.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain all pertinent VA medical records not already of record.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The evidence of record, in the form of electronic records, must be made available to the VA examiner who administered the August 2014 VA examination for a supplemental opinion.  After reviewing the evidence of record, the examiner must state whether the Veteran's prostate adenocarcinoma requires the use of an appliance for voiding dysfunction; OR does his voiding dysfunction require the wearing of absorbent materials that must be changed more than four time per day OR from two to four times per day.  Additionally, the examiner must provide an opinion as to the Veteran's daytime and nighttime urinary frequency.  

In providing these opinions, the examiner must discuss the Veteran's need to remain hydrated due to nonservice-connected disabilities.  The examiner's opinions to the above asked questions must reflect the voiding dysfunction due solely and only to his service-connected prostate adenocarcinoma.  If the examiner cannot separate the Veteran's voiding dysfunction from the Veteran's need to remain hydrated due to nonservice-connected disorders, the examiner must so state.  If additional examination of the Veteran is necessary to render the requested opinion, then such examination must be scheduled.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  If another VA examination is necessary, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

